DETAILED ACTION
Claims 1, 3, 4, 6-11, 13, 14 and 16-24 are pending in the Instant Application. 
Claims 1, 3, 4, 6-11, 13, 14 and 16-24 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11,14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (“Kheterpal”), United States Patent Application Publication No. 2016/0125040, in view of Slepinin, United States Patent Application Publication No. 2015/0081566.

As per claim 1, Kheterpal discloses a method for verified data storage via blockchain, comprising: 
storing, in a memory of a processing server, a blockchain comprised of a plurality of blocks ([0031] wherein a global ledger is stored and is a block chain of all the transactions as shown in Fig. 9 and described in [0060]), wherein each block is comprised of at least a block header and a plurality of transaction values, the block header including at least a timestamp ([0065] wherein a block header with the current time (timestamp) is described, and several transaction values); 
receiving, by a receiving device of the processing server, a transaction notification, wherein the transaction notification includes at least an entity identifier associated with an entity involved a data transaction and one or more data values ([0038] wherein transaction data values are described, and are received, as well as the source entity as described in ]Fig. 4]); 
electronically transmitting, by a transmitting device of the processing server, a validation request to a verifying entity ([0004] and [0033] wherein the validating is transferred to a verifying entity);
([0061] wherein a new block is created, wherein a new block includes a block header as described in [0048] wherein a timestamp is described, wherein the block reference value is the hash as described in [0054]), wherein the block reference value is generated via hashing of the block header included in a most recent block of the plurality of blocks based on the included timestamp ([0040] wherein a pervious hash is described (most recent), wherein it’s based on the timestamp as described in [0103]), and the transaction reference value is generated via hashing of one or more new transaction values including at least one new transaction value that includes the one or more data values ([0063] wherein a new hash is computer for a new block header); 
generating, by the generation module of the processing server, a new block comprised of at least the generated new block header and the one or more new transaction values ([0061] wherein a new block is created, with a block header and the transaction); and 
electronically transmitting, by a transmitting device of the processing server, the generated new block to a node associated with the blockchain ([0061] wherein the new block is added to the block chain of the node), but does not disclose receiving, by the receiving device of the processing server, a validation notification from the verifying entity, wherein the validation notification includes verification data associated with the entity involved in the data transaction, wherein the verification data is independent of the verifying entity receiving the one or more data values from the ([0033]-[0034] wherein the authentication service receives a validation notification that includes verification data, i.e. information to confirm the identity of the parties), wherein the verification data is independent of the verifying entity receiving the one or more data values from the processing server ([0034] wherein the verification data is independent from the data values since the verification is of the users and is independent of the actual transaction data); validating, by a validation module of the processing server, the one or more data values based on at least the verification data included in the validation notification received from the verifying entity ([0017] wherein the transaction is validated based on the validation of verification data).
Both Kheterpal and Slepinin validate transactions. One could use the method of validating transactions in Slepinin with the transactions as described in Kheterpal and the combination would teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating blocks in a blockchain for a transaction in Kheterpal with the transaction being validated by the identities of the parties as in Slepinin in order to allow for the transaction data to be private.  
([Fig. 4] wherein as noted above, the miner receives the header that includes the identifier, and the values i.e. amounts).  

As per claim 6, note the rejection of claim 1 where Kheterpal and Slepinin are combined. The combination teaches the method of claim 1. Kheterpal further discloses wherein the transaction notification is received from the entity involved in the data transaction ([0038] wherein the source of funds is the entity involved in the data transaction).  

As per claim 7, note the rejection of claim 1 where Kheterpal and Slepinin are combined. The combination teaches the method of claim 1. Kheterpal further discloses wherein validation of the one or more data values is further based on at least a second validation notification received from a second entity involved in the data transaction ([0037] wherein each of a source or destination would have a key used in verifying).  

As per claim 8, note the rejection of claim 1 where Kheterpal and Slepinin are combined. The combination teaches the method of claim 1. Kheterpal further discloses wherein the at least one transaction value that includes the one or more data values ([0038] wherein the source of funds is the entity involved in the data transaction).    

As per claim 9, note the rejection of claim 1 where Kheterpal and Slepinin are combined. The combination teaches the method of claim 1. Kheterpal further discloses wherein the entity identifier is a digital signature generated for the data transaction ([0041] wherein where in decrypting the signature confirms authenticity i.e. identifies the entity).  

As per claim 10, note the rejection of claim 1 where Kheterpal and Slepinin are combined. The combination teaches the method of claim 1. Kheterpal further discloses wherein the blockchain is included in a plurality of blockchains and uniquely associated with the entity identifier among the plurality of blockchains ([0062] wherein each branch is a block chain, so the block chain is included in a plurality of block chains, and each is unique to the entity identifier since its set of transactions is unique to that entity).

As per claim 11, claim 11 is the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 


As per claim 16, claim 16 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the system that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the system that performs the method of claim 9 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the system that performs the method of claim 10 and is rejected for the same rationale and reasoning. 




Claims 3, 13 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal, in view of Slepinin, in further view of Johnsrud et al. (“Johnsrud”), United States Patent Application Publication No. 2017/0243214.

As per claim 3, note the rejection of claim 1, where Kheterpal and Slepinin are combined. The combination teaches the method of claim 1, but does not teach wherein determining whether the validation notification includes information matching the one or ([0074] wherein the validation can occur by someone other than the second user i.e. the data values are not transmitted and [0075] wherein the validating is posted, i.e. notification, wherein the notification includes information matching the one or more data values by being related to a transaction and verified user as described in in [0058]). 
Both Slepinin and Johnsrud validate a transaction. One could apply the third party validators in Johnsrud with the validating in Slepinin to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of block generation in the combination of Kheterpal and Slepinin with the validation in Johnsrud in order to provide for more diverse distribution of tasks in the network. 

As per claim 13, claim 13 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 21, note the rejection of claim 3 where Kheterpal, Slepinin and Johnsrud are combined. The combination teaches the method of claim 3. Johnsrud further teaches wherein the validation notification includes information that does not match the one or more data values that are not transmitted to the verifying entity, wherein the validating further comprises determining that the one or more data values are invalid ([0058] wherein a transaction is valid based on a set of rules, i.e. one or more of the data values are invalid, based on not being digitally signed and spent from a valid digital wallet, therefore the values can be determined to be invalid by the same not matching). 

As per claim 22, note the rejection of claim 3 where Kheterpal, Slepinin and Johnsrud are combined. The combination teaches the method of claim 3. Johnsrud further teaches wherein the validation notification includes information that matches the one or more data values that are not transmitted to the verifyingAmendment and Reply Attorney Docket No. 0076412-000905 Application No. 15/910,169Page 8 entity, wherein the validating further comprises determining that the one or more data values are valid ([0058] wherein a transaction is valid based on a set of rules, i.e. one or more of the data values are valid based on being digitally signed and spent from a valid digital wallet).

As per claim 23, claim 23 is the system that performs the method of claim 21 and is rejected for the same rationale and reasoning.

As per claim 24, claim 24 is the system that performs the method of claim 22 and is rejected for the same rationale and reasoning.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-11, 13, 14 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        eme